Citation Nr: 1133116	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-35 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan





INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2007 rating action in which the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  

2.  The Veteran's tinnitus is causally or etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).  

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, no further discussion of the VCAA is required with respect to these issues.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

      A.  Bilateral Hearing Loss

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

Here, the Veteran maintains that he has bilateral hearing loss as a result of his exposure to loud aircraft noises and sounds while serving as a military aircraft corrosion control specialist.  He contends that his hearing problems began in service and have continued since this time.  See March 2007 notice of disagreement (NOD).  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

Turning to the Veteran's service treatment records, the Board notes that, on his May 1967 examination conducted pursuant to his enlistment in the United States Air Force, the Veteran did not indicate that he had or had had hearing loss or ear, nose, or throat trouble.  In addition, the clinical evaluation of his ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of his May 1967 examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

On the authorized audiological evaluation pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
XXXX
0(5)
LEFT
15(30)
15(25)
0(10)
XXXX
5(10)

[The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown above.]  

The Board acknowledges that, based on these audiological findings, the Veteran had some hearing loss at the lower frequencies in the left ear.  However, while these findings reflect a slight level of hearing loss, as previously mentioned, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and he had a physical profile of H1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  In addition, the Veteran did not mark to have any hearing problems in his report of medical history, and there are no pre-service audiological evaluations or reports reflecting any evidence, signs, or findings of hearing loss associated with the Veteran's claims file.  Indeed, the examiner who evaluated the Veteran at his enlistment examination did not note there to be any hearing loss in the Summary of Defects and Diagnoses or in the Physician's Summary and Elaboration of all Pertinent Data sections.  Therefore, to the extent that any reasonable doubt exists as to whether the Veteran had a pre-existing hearing disability prior to the commencement of his active service on August 15, 1967, the Board will resolve this doubt in favor of the Veteran and find that bilateral hearing loss did not pre-exist the Veteran's period of service.  He is presumed to have been in sound condition at entry to service in August 1967.  

The remainder of the Veteran's service treatment records include three Hearing Conservation Data sheets, dated in October 1967, June 1968 and July 1970.  The October 1967 Hearing Conservation Data sheet indicates that his primary work area was on the flight line and hangar shop and his primary noise exposure was aircraft sound.  The Veteran also marked that he did not wear any type of hearing protection while performing his designated military duties.  In the June 1968 Hearing Conservation Data sheet, the Veteran marked that his primary noise exposure was working as a corrosion control specialist.  An authorized audiological evaluation was also conducted, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 10, 10, 0, 10 and 0.  For the left ear, auditory thresholds in the same frequencies were recorded as 15, 10, 0, 10 and 10.  The Veteran also indicated that he did not wear any type of hearing protection while administering his duties.  

In the July 1970 Hearing Conservation Data sheet, the Veteran indicated his primary work area was on the flight line and his primary noise exposure was jet engine noise.  Results of the authorized audiological evaluation revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 15, 15, 0, 5 and 10.  For the left ear, auditory thresholds in the same frequencies were recorded as 30, 10, 10, 15 and 10.  In addition, the Veteran marked that he did wear hearing protection while performing his duties on the flight line.  

At the July 1971 separation examination, the Veteran denied a history of hearing loss or ear, nose, or throat trouble in his medical history report.  In addition, the clinical evaluation of his ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of this examination.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
15
10
LEFT
25
10
10
10
10

The Board notes that these audiological findings do reflect a slight decrease in the Veteran's hearing acuity in his right ear when compared to his May 1967 audiometric test results.  
In his March 2007 NOD, the Veteran discussed his exposure to acoustic trauma while performing his military duties.  Specifically, he described how at times he "would have everything from a C-130 to a C-47 to a C118 running on either side of [him] as he worked."  In a February 2007 statement written by the Veteran's wife, and date stamped as having been received in February 2007, she recalled that the Veteran had always experienced difficulty hearing since the time she met him in 1973.  She further described how background noises make conversation more difficult for him, how parts of conversations often need to be repeated to him, and how sometimes he has to turn one ear in order to hear better.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

The Veteran's military records show that his military occupational specialty was that of corrosion control specialist.  As discussed above, his October 1967 and July 1970 Hearing Conservation Data sheets reflect that his primary work area was on the flight line, and that he was primarily exposed to aircraft and jet engine sounds.  In addition, in the October 1967 Hearing Conversation Data sheet, the Veteran noted that he did not wear any type of hearing protection while performing his duties on the flight line.  Based upon this information and the Veteran's own reports of noise exposure, exposure to noise in service is conceded.  The question remains, however, whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to the noise exposure in service.  

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological evaluation in February 2007, and on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
40
45
LEFT
15
5
20
55
60

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.  The Veteran was diagnosed with bilateral high frequency sensorineural hearing loss in both ears.  These findings meet the requirements of 38 C.F.R. § 3.385 (2010).  

The Veteran has also submitted private audiometric results from the Ford Motor Company dated from November 1985 to August 2005.  However, it is difficult for the Board to interpret these results because, even though the findings have been provided in graph form, the frequencies at which the pure tone thresholds were determined were not identified, and there is no clear demarcation between the threshold values for the right and left ear.  

During the February 2007 VA examination, the Veteran provided his military history and reported to have been exposed to aircraft and jet engine noise while working on the flight line "camouflaging planes."  The Veteran also reported to have been exposed to high levels of noise while working as a civilian camouflaging planes in Vietnam and Saudi Arabia.  He further added that he does have some recreational noise exposure but always wears hearing protection while participating in these activities.  Based on her review of the records and audiological evaluation of the Veteran, the examiner diagnosed the Veteran with bilateral high frequency sensorineural hearing and concluded that it is unlikely that his bilateral hearing loss is related to military noise exposure.  She based her opinion on the rationale that Veteran's audiometric test results were normal at the time of his discharge.  

In the NOD, the Veteran described post-service occupational noise exposure but noted that the noise generated at his civilian job "was never[,] absolutely never as severe as it was when [he] was in the military."  He described different types of aircraft running simultaneously on either side of him when he performed his military duties and stated that while his civilian job may have contributed to his current hearing loss, this condition began in service and has continued since.  

The Veteran has described a history of exposure to loud sounds in service and has stated that his hearing loss began in service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded noise exposure and his credible post-service assertions that he has continued to experience hearing loss since his discharge from service.  

While the Board recognizes the Veteran's post-service occupational noise exposure, the evidence of record reflects that his initial exposure to extreme noises occurred during his military service.  The Board also acknowledges the February 2007 VA medical opinion which does not relate the Veteran's hearing loss to service.  In rendering her negative opinion, the VA examiner relies on the Veteran's normal audiological results at the time of discharge.  By noting that the Veteran was shown to have normal hearing on his separation examination report, the VA examiner may have been "implying" that had there been noise-induced hearing loss in service, it would have been detected by the evaluation at separation.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that "inferring" that this is what she meant from what she did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998].  The examiner also failed to address the fact that the audiometric results at discharge reflected a slight deterioration in the Veteran's hearing acuity when compared to his audiometric findings upon enlistment.  

Furthermore, the examiner does not appear to have given much weight to the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his duties on the flight line, the service treatment records showing that he did not always wear hearing protection while performing these duties, and his assertions that he began noticing difficulty hearing in service and has continued to experience symptoms of hearing loss since his discharge from service.  
Thus, the Board finds that the VA examiner's opinion has little probative value, and, when weighed against the Veteran's reported onset in service and continuity of symptomatology since service, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's competent complaints of continuing hearing problems since service.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

      B.  Tinnitus

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains he was exposed to extreme aircraft noises and sounds while serving as a corrosion control specialist in service.  In an March 2007 NOD, he contended that he has experienced ringing in his ears since this time.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements in this case are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, the Veteran's DD 214 confirms that his MOS was that of corrosion control specialist, and his October 1967 and July 1970 Hearing Conservation Data sheets reflect that his primary work area was on the flight line, and that he was primarily exposed to aircraft and jet engine sounds.  

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on his description of his in-service exposure to jet engine and aircraft noise while working on the flight line during service.  That the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence is at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to noise during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

The Veteran was afforded a VA examination in connection with his tinnitus claim in February 2007.  According to the examiner, the Veteran reported that his tinnitus had its onset during his post-service civilian occupation in Vietnam or Saudi Arabia.  Based on the audiological evaluation and the Veteran's reported statement, the examiner diagnosed the Veteran with tinnitus for VA purposes and determined that his tinnitus was not likely related to his military noise exposure.  However, in his NOD, he disputed these results and discussed the drastic disparity between the extreme levels of noise exposure he had during service in comparison to his post-service occupational noise exposure.  He maintained that his tinnitus was incurred in service and that he has suffered from this condition since his military service.

Importantly, as previously discussed herein, the Board has conceded the Veteran's in-service acoustic trauma.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  

Thus, the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service during his period of active service.  Again, and of particular importance in this regard is the fact that the Veteran's in-service noise exposure has been conceded.  The Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


